
	
		I
		111th CONGRESS
		1st Session
		H. R. 3588
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2009
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend chapter 141 of title 10, United States Code, to
		  include disclosures made by Department of Defense contract employees to their
		  immediate employers in the provisions providing protections against reprisals
		  for certain disclosures.
	
	
		1.Whistleblower protection for
			 disclosures made by DOD contractors to employersSection 2409(a) of title 10, United States
			 Code, is amended by inserting the employer of the employee,
			 after disclosing to.
		
